Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-IV, as set forth in the Office action mailed on 03/19/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/19/2021 is withdrawn.  Claims 5-9, directed to an insert, a cutting tool, and a friction stir welding tool, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-2 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a ceramic sintered body, comprising Al2O3, WC and ZrO2, wherein Zr element is present at either one or both of: (1) a grain boundary between crystal grains of the Al2O3; and (2) a grain boundary of crystal grains of the Al2O3 and crystal grains of the WC, wherein the ceramic sintered body contains 55.0 to 97.5 vol% of the WC, 0.1 to 18.0 vol% of the ZrO2, and the balance being the Al2O3, wherein the ZrO2 is in a phase of tetragonal structure or a mixed phase of tetragonal and monoclinic structures, and wherein the ceramic sintered body has a value of IM/(IT + IM) being greater than 0.52 and smaller than or equal to 0.95 where, in X-ray diffraction of the ceramic sintered body, IM is a peak intensity of (-111) plane of the monoclinic structure of the ZrO2; and IT is a peak intensity of (101) plane of the tetragonal structure of the ZrO2.
The closest prior art is considered to be Moteki (US20140242383, hereinafter referred to as Moteki), in view of Yusuke (JP2016113320 with 
Moteki discloses a ceramic sintered body which includes tungsten carbide, zirconia, and alumina (see Moteki at the Abstract) whereby a zirconium element is preferably distributed in the grain boundaries between the alumina and the tungsten carbide (see Moteki at [0035]). Moteki does not disclose the ceramic sintered body contains 55.0 to 97.5 vol% of the WC or an IM/(IT + IM) value.
Yusuke discloses an alumina-tungsten carbide-zirconia-based ceramic composition is a ceramic composition in which zirconia (ZrO2) is further added to alumina and tungsten carbide (see Yusuke at [0003] from machine translation via EspaceNet). Yusuke discloses tungsten carbide (WC) accounts for 20.0% by volume or more and 95.0% by volume or less, which overlaps with the claimed WC range (see Yusuke at [0014] from machine translation via EspaceNet), and teaches that with this form of the ceramic member, the mechanical properties and heat resistance of the ceramic member can be further improved, and as a result, the durability of the ceramic member can be further improved (see Yusuke at [0014] from machine translation via EspaceNet).
Lange is directed to solid electrolytes with increased fracture toughness and strength by incorporation of metastable grains of tetragonal ZrO2 in the structure (see Lange at the Abstract). Lange teaches that during cracking, the stress field 2 to transform to the monoclinic structure which is the stable crystal structure of ZrO2 at room temperature. This transformation increases the energy required for the crack to propagate and thereby increases the material’s resistance to fracture (see Lange at Col. 2, lines 30-37).  Lange discloses an example which comprising whereby about 60 v/o of the ZrO2 in the resulting ceramic was tetragonal with the remaining 40 v/o being monoclinic, which represents an acceptable ratio of tetragonal to monoclinic ratio (see Lange at Col. 5, lines 6-12). With a tetragonal value of 60 and a monoclinic value of 40, this range provides a value of monoclinic/(tetragonic+monoclinic) of 40/(60+40)=0.40 which correlates to IM/(IT + IM) of 0.40. 
Claim 1, as currently presented, is directed to a value of IM/(IT + IM) greater than 0.52, therefore Moteki in view of Yusuke and Lange does not anticipate claim 1. Furthermore, claim 1 is not obvious in regards to Moteki in view of Yusuke and Lange because Lange teaches that the oxides are dissolved in ZrO2 and a sufficient amount is included in the ceramic to insure the formation of the tetragonal structure in the constrained state at the expense of the stable monoclinic structure (see Lange at Col. 1, lines 40-61). Therefore, it is clear that Lange prefers ZrO2 in the tetragonal phase, and a person having ordinary skill in the art contemplating any modification to Example IV from Lange would only . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed because they depend upon an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731